                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                               Plaintiff,        )
                                                 )
                         v.                      )   Case No. 16-00144-01/02-CR-W-DGK
                                                 )
 JAMERL M. WORTHAM, and                          )
 ANTHONY B. WILLIAMS,                            )
                                                 )
                               Defendants.       )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On December 13, 2016, the Grand Jury returned a seventeen-count
Superseding Indictment. Count One charges Defendants Jamerl M. Wortham and Anthony B.
Williams with conspiracy to commit kidnapping in violation of 18 U.S.C. §§1201(a)(1) and (c).
Counts Two, Four and Six charge Defendants with kidnapping in violation of 18 U.S.C. §§
1201(a)(1) and 2. Counts Three, Five, Seven, Nine, Twelve, ad Fourteen charge Defendants with
possession of a short-barreled shotgun in furtherance of a crime of violence or drug trafficking
crime in violation of 18 U.S.C. §§ 924(c)(1)(A), (B)(i), and 2. Count Eight charges Defendants
with carjacking in violation of 18 U.S.C. § 2119 and 2. Count Ten charges Defendants with
conspiracy to commit Hobbs Act Robbery in violation of 18 U.S.C. § 1951(a). Count Eleven
charges Defendants with Attempted Hobbs Act Robbery in violation of 18 U.S.C. §§ 1951(a) and
2. Count Thirteen charges Defendants with distribution of phencyclidine in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2. Count Fifteen charges Defendants with being a felon
in possession of a firearm in violation of 18 U.S.C. §§922(g)(1), 924(a)(2), and 2. Count Sixteen
charges Defendants with possession of an unregistered firearm in violation of 26 U.S.C. §§ 5841,
5861(d), 5871, and 18 U.S.C. § 2. Count Seventeen charges Defendants with possession of a
firearm with obliterated serial number in violation of 26 U.S.C. §§ 5842, 5861(h), 5871, and 18
U.S.C. § 2.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Jeffrey Quinn McCarther and Alison Dawn Dunning
     Case Agent: Jason Ramsey FBI Special Agent and Detective John Keil, Kansas City
                  Police Department
     Defense: Todd M. Schultz (for Defendant Jamerl M. Wortham); Paralegal: Sandy Schnak
               David Harold Johnson (for Defendant Anthony B. Williams)
OUTSTANDING MOTIONS:
 01/22/2019        view86    MOTION in limine Regarding Defendants' Self-Serving
                             Statements by USA as to Jamerl M. Wortham, Anthony B
                             Williams. Suggestions in opposition/response due by 2/5/2019
                             unless otherwise directed by the court. (McCarther, Jeffrey)
                             (Entered: 01/22/2019)

TRIAL WITNESSES:
     Government: 11-13 with stipulations; 14-16 without stipulations
     Defendant Wortham: uncertain number of witness
     Defendant Williams: 20 witnesses
TRIAL EXHIBITS
     Government: approximately 37-52 exhibits
     Defendant Wortham: uncertain as to the number of exhibits
     Defendant Williams: no more than 20 exhibits

DEFENSES: General denial as to both Defendants.

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 5-6 days total
     Government’s case including jury selection: 4-5 day(s)
     Defendant Wortham’s case: uncertain number of day(s)
     Defendant Williams’ case: 1 day

STIPULATIONS: Possible stipulations but no agreement on stipulations at this point.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: Updated list due on or before January 29, 2019.
                    Proposed Witness List filed on January 22, 2019.
                    Proposed Exhibit List filed on January 22, 2019.
              Defense: (none filed) Due on or before January 29, 2019.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
       2019.

       Please Note: Jury instructions must comply with Local Rule 51.1



                                                 2
      Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
      defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.

      Please note: The Government prefers the first week. Scheduling the witnesses have all
      conformed to the first week of the docket. The second week will be a hardship for purposes
      of scheduling the witnesses. Furthermore, this is a 5-6 day trial. Defense is available both
      weeks.


IT IS SO ORDERED.




                                                    /s/ Lajuana M. Counts
                                                   Lajuana M. Counts
                                                   United States Magistrate Judge




                                               3
